EXAMINER’S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/19/2021 has been entered. Claims 1-3 have been amended by the Applicant. Claim 7 is cancelled. Claims 11-15 are withdrawn from examination and are hereby cancelled by the Examiner (see below). Claim 1 is amended by the Examiner (see below).
Claims 1-6, 8-10, and 16 are allowed.
Information Disclosure Statement
The information disclosure statement filed 3/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered and is crossed through.
Furthermore, the information disclosure statement filed 3/21/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.  It has been placed in the application file, but the information referred to therein has not been considered and is crossed through.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elias T. Larson on 8/2/2021.
Claim 1, lines 9 and 11: “the object” has been replaced with “the three-dimensional object”.
Claim 1, lines 14/15” “the solidification device comprises at least a second solidification unit that is arranged” has been replaced by “the second solidification unit is arranged”.
Claim 1, line 18: “irradiation unit” has been replaced by “irradiation units”.
Claim 1, line 22: “in the respective direction of movement” has been replaced with “in a respective direction of movement”. 
Claim 8, line 2: “a bar irradiation device(s)” has been replaced with “at least one bar irradiation device:
Claim 16, lines 1/2: “the bar irradiation device(s) is or are” has been replaced with “the at least one bar irradiation device is”.
Claim 16, line 3: “device(s)” has been replaced with “device”.
Claims 11-15 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the combination above discloses a device for producing a three-dimensional object by layer-wise applying and selectively solidifying a building material. This combination also discloses that the device comprises of a plurality of recoaters and irradiation-type solidification units that are alternatively located above the build area and move in an application direction.
The combination above, however, fails to disclose that the focal plane of irradiation units are adjustable and the focal plane of an irradiation unit is set higher by a predefined distance than the focal plane of another irradiation unit that precedes in the application direction.
As such, claim 1 and its dependent claims 2-6, 8-10, and 16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748